Citation Nr: 0926143	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  07-14 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased initial disability rating for a 
service-connected lumbar spine disability, currently 
evaluated 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 2002 to May 2005.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California which granted service connection for 
degenerative joint and disc disease of the lumbar spine and 
assigned a 
20 percent disability rating.  The RO in Denver, Colorado has 
original jurisdiction over the claim.

The Veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Denver RO in April 2009.  A 
transcript of the hearing is associated with the Veteran's VA 
claims folder.  At that time, the Veteran submitted 
additional evidence directly to the Board along with a 
written waiver of consideration of such evidence by the 
agency of original jurisdiction.  See 38 C.F.R. § 20.1304 
(2008).


FINDINGS OF FACT

1.  The competent medical evidence of record indicates the 
Veteran's lumbar spine disability is manifested by pain and 
some limitation of motion.  The measured range of forward 
flexion during a June 2008 VA examination was 65 degrees.

2.  The evidence does not show that the Veteran's lumbar 
spine disability is so exceptional or unusual that referral 
for extraschedular consideration by the designated authority 
is required.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for the lumbar spine disability are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2008).

2.  The criteria for referral for an increased disability 
rating for the Veteran's lumbar spine disability on an 
extraschedular basis are not met. 
38 C.F.R. § 3.321(b)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his lumbar spine disability 
warrants a disability rating in excess of the currently 
assigned 20 percent. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.



Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].  
 
Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim in letters from the RO 
dated April 20, 2007 and May 14, 2008, which advised the 
Veteran of the provisions relating to the VCAA.  [There was 
an additional VCAA letter dated in August 2005; however, this 
letter does not provide adequate notice pursuant to the VCAA 
and will be discussed no further herein.]  Specifically, the 
Veteran was advised in the April 2007 and May 2008 letters 
that VA would obtain all evidence kept by the VA and any 
other Federal agency.  
The May 2008 letter informed the Veteran that treatment 
records from the Colorado Springs outpatient clinic had been 
associated with his VA claims file.  He was also informed 
that VA would, on his behalf, make reasonable efforts to 
obtain relevant private medical records that the he 
identified.  Included with the letters were copies of VA Form 
21- 4142, Authorization and Consent to Release Information, 
so that VA could obtain these records on his behalf.  The 
letters also informed the Veteran that for records he wished 
for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  

The VCAA letters specifically advised the Veteran that to 
substantiate his increased rating claim "the evidence must 
show that your service-connected condition has gotten 
worse."  See the April 20, 2007 letter at page 7; see also 
the May 14, 2008 letter at page 6.  The Veteran was 
specifically notified in the letters to describe or submit 
any additional evidence which he thought would support his 
claims, in compliance with the "give us everything you've 
got" requirement contained in 38 C.F.R. § 3.159 (b).  See 
the April 20, 2007 letter at page 2; see also the May 14, 
2008 letter at page 2.  [The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, elements (1), (2) and (3) are not at issue.  
The Veteran received notice as to elements (4) and (5), 
degree of disability and effective date, in a letter from the 
RO dated March 20, 2006 as well as in the above-referenced 
April 2007 and May 2008 letters. 

With respect to appeals of initially assigned disability 
ratings, such as the instant case, the additional notice 
requirements recently set forth in Vazquez- Flores v. Peake, 
22 Vet. App. 37 (2008), do not apply.  Specifically, once 
service connection has been granted, VA's VCAA notice 
obligations are fully satisfied and any defect in the notice 
is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) 
[where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to any 
downstream elements].

The Veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claim in December 
2005.  The Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO.  Crucially, 
following the issuance of the March 2006, April 2007 and May 
2008 letters, the Veteran was allowed the opportunity to 
present evidence and argument in response.  The Veteran's 
claim was readjudicated in the July 2008 supplemental 
statement of the case (SSOC).  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) [a timing error may be cured by a 
new VCAA notification followed by a readjudication of the 
claim].  The Veteran has pointed to no prejudice or due 
process concerns arising out of the timing of the VCAA 
notice.

The Board further notes that the Veteran has not alleged that 
he has received inadequate VCAA notice.  The Veteran is 
obviously aware of what is required of him and of VA.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  In particular, the RO has obtained 
reports of VA outpatient treatment, as well as the reports of 
VA examinations of the Veteran in September 2005 and June 
2008.

The Veteran argued that the September 2005 VA examination was 
inadequate as "[a]ll the doctor did was to have me do some 
bending."  See the February 24, 2006 notice of disagreement.  
Additionally, during the April 2009 Travel Board hearing, the 
Veteran's representative argued the June 2008 VA examination 
was inadequate as the examiner did not perform more than one 
range of motion study and therefore did not adequately 
address functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups in conformity with 
the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  See the April 2009 hearing transcript at page 10.  

As the Board will discuss in detail in its analysis below, 
the reports of the September 2005 and June 2008 VA 
examinations reflect that the examiner reviewed the Veteran's 
past medical history, recorded his current complaints and 
conducted an appropriate physical examination, to include 
multiple range of motion studies and an assessment as to 
additional functional loss in conformity with DeLuca.  
Moreover, the findings of the September 2005 and June 2008 VA 
examinations are consistent with the remainder of the 
evidence of record.  There is no indication from the reports 
that examination were in any way inadequate.  

To the extent that the Veteran and his representative contend 
that the examinations were inadequate for rating purposes, 
such statements do not constitute competent medical evidence 
and cannot be accepted by the Board.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

The Court has held that VA's duty to assist a claimant in 
developing the facts and evidence pertinent to a claim is not 
a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 383 
(1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  If 
the Veteran believed that the September 2005 and June 2008 VA 
examinations were not representative of his true condition, 
he was free to submit competent medical evidence to the 
contrary.  He did not do so.

In short, the Board concludes that the examinations are 
adequate for rating purposes.  See 38 C.F.R. § 4.2 (2008).  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
secure the service of a representative and to present 
evidence and argument in support of his claim.  As detailed 
in the Introduction, he testified before the undersigned in 
April 2009.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The applicable rating criteria for the spine, found at 
38 C.F.R. § 4.71a, were amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
Veteran's increased rating claim was filed in April 2005, 
subsequent to these changes.  

The current schedular criteria are as follows:

General Rating Formula for Diseases and Injuries of the Spine 

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2008).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  38 C.F.R. § 4.45 (2008).

Analysis

Appropriate rating criteria

Under the current criteria, a service-connected lumbar spine 
disability can be rated under the General Rating Formula for 
Diseases and Injuries of the Spine or in certain 
circumstances under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  The 
Veteran's service-connected low back disability is currently 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  It also appears the RO considered the 
Veteran's claim under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes in the 
February 2007 statement of the case and July 2008 SSOC.

The Veteran has made complaints as to radiating pain, 
specifically into his lower extremities.  See the April 2009 
hearing transcript at page 5.  However, the objective medical 
evidence is negative for any neurological symptoms associated 
with the service-connected lumbar spine disorder.  

Crucially, neurological testing during both the September 
2005 and June 2008 VA examinations and in the most recent 
February 2009 VA outpatient record was normal.  Indeed, the 
Veteran specifically denied any radiating pain into the legs 
during the most recent June 2008 VA examination.  The Board 
adds that were the Formula for Rating Intervertebral Disc 
Syndrome to be used, this would not be to the Veteran's 
advantage, because incapacitating episodes are not 
demonstrated in the objective medical evidence.  The Veteran 
specifically denied incapacitating episodes during both VA 
examinations, and there is no evidence that bed rest was ever 
prescribed by a physician as is required by the regulation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

Therefore, the Veteran will rated under the General Rating 
Formula for Diseases and Injuries of the Spine.

Schedular rating

To warrant the next higher 40 percent disability rating for a 
lumbar spine disability under the General Rating Formula for 
Diseases and Injuries of the Spine, the Veteran must show 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or ankylosis of the thoracolumbar spine.  

The measured range of forward flexion was 76 degrees during 
the September 2005 VA examination and 65 degrees during the 
June 2008 VA examination, clearly not approximating the 
required 30 degrees or less.  [Normal forward flexion of the 
thoracolumbar spine is 90 degrees.  See 38 C.F.R. § 4.71a, 
Plate V.]  Indeed, the Veteran himself has conceded that he 
has "a normal range of motion."  See the April 2009 hearing 
transcript at page 3.

Ankylosis of the entire lumbar spine is not demonstrated in 
the medical evidence, and the Veteran does not appear to 
contend that his back is ankylosed.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  The Veteran's lumbar spine manifestly is not 
immobile.  Accordingly, the Veteran's service-connected 
lumbar spine disability also does not warrant a 50 or 100 
percent rating under the General Rating Formula for Diseases 
and Injuries of the spine. 

In short, the objective medical evidence of record indicates 
that the Veteran is not entitled to an increased disability 
rating under the current schedular criteria.

DeLuca considerations

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2008).  See DeLuca, supra.  

The Veteran has complained of severe low back pain, and has 
described to the VA examiner as well as the undersigned how 
his back pain has caused him substantial functional loss and 
industrial impairment.  See, e.g., the April 2009 hearing 
transcript at pages 13-14; see also the February 24, 2006 
notice of disagreement.  However, there is no objective 
medical evidence that such symptomatology warrants the 
assignment of additional disability under the current 
schedular criteria.  It is clear from the reports of the 
September 2005 and June 2008 VA examinations that the 
Veteran's pain was taken into consideration in measuring 
range of back motion.  The September 2005 VA examination 
report indicates the Veteran was able to achieve forward 
flexion to 50 degrees accounting for pain "with no fatigue, 
no impaired endurance and no weakened movement noted."  

Moreover, any functional loss identified during the September 
2005 examination appears to have completely resolved as of 
the most recent examination, as the June 2008 VA examiner 
indicated that "There was no change in active or passive 
range of motion during repeat testing x 3, and no additional 
losses of range of motion are recommended for the lumbosacral 
spine due to painful motion weakness, impaired endurance, 
incoordination, or instability."  As was noted above, there 
was 
65 degrees of flexion at the time of the most recent June 
2008 VA examination (as noted above 90 degrees is normal).  

Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45. 

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the Veteran's service-connected 
lumbar spine disability has not changed appreciably since the 
Veteran filed his claim.  There appear to have been no 
medical findings and no other evidence which would allow for 
the assignment of a disability rating in excess of 20 percent 
at any time during the period of time here under 
consideration.  

Based on the record, the Board finds that a 20 percent 
disability rating was properly assigned for the entire period 
from the date of service connection, May 16, 2005.  Staged 
ratings are not appropriate.

Extraschedular rating consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards. 
See 38 C.F.R. § 3.321(b)(1) (2008).

The Veteran has argued that his service-connected lumbar 
spine disability interferes with employment, stating that his 
back pain "makes it very difficult to hold any job", 
especially jobs which require long periods of sitting.  See 
the Veteran's February 2006 notice of disagreement; see also 
the April 2009 hearing transcript at page 4.  Accordingly, 
the Board will consider the Veteran's potential entitlement 
to an extraschedular rating in the instant case.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

There is no competent medical evidence of an exceptional or 
unusual clinical presentation in the record.  Referral for 
extraschedular rating remains unwarranted as the third Thun 
criterion is not met.  Specifically, there is no showing of 
marked interference with employment due to the lumbar spine 
disability alone, or frequent periods of hospitalization.

With respect to hospitalization, there has been none for the 
service-connected lumbar spine disability.  Additionally, 
there is nothing in the current evidence of record to 
indicate that the Veteran's lumbar spine disability causes 
any unusual employment impairment.  The Veteran is currently 
unemployed, and previously held jobs in retail and security.  
Although the Veteran claims that his back disability is of 
such severity that he cannot perform employment, a November 
2006 VA outpatient treatment report indicated that "He has a 
job that requires a lot of lifting, twisting and bending."  
The June 2008 examiner stated that the Veteran could lift 
about 35 pounds.  

While not disputing that employment may be made more 
difficult by the Veteran's lumbar spine disability, this 
alone does not present an exceptional or unusual disability 
picture.  Indeed, significant occupational impairment is 
specifically contemplated in the 20 percent rating assigned 
currently assigned.  See 38 C.F.R. 
§§ 3.321(a), 4.1; see also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

There is also no evidence of an unusual clinical picture, or 
of any other reason why an extraschedular rating should be 
considered.

The Board therefore has determined that referral of the 
Veteran's lumbar spine disability for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that the criteria for an increased rating for 
the Veteran's service-connected lumbar spine disability are 
not met.  Contrary to the assertions of the Veteran's 
representative, the benefit of the doubt rule is not for 
application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.  


ORDER

Entitlement to a disability rating in excess of 20 percent 
for the service-connected lumbar spine disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


